       Case 2:20-cv-00054-KWR-KRS Document 53 Filed 04/16/21 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO

 COREY BRAGG, Individually and on                  Case No: 2:20-cv-00054-KWR-KRS
 Behalf of Others Similarly Situated,


 v.
                                                   Jury Trial Demanded
 MATADOR PRODUCTION COMPANY

 and

 MATADOR PRODUCTION COMPANY                        Collective Action (29 U.S.C. § 216(b))

 v.

 PLASTER & WALD CONUSLTING                         Class Action (Fed. R. Civ. P. 23)
 CORP.

                               ORDER GRANTING DISMISSAL

       Pursuant to Plaintiff Corey Bragg and Defendant Matador Production Company’s Rule 41

Stipulation of Dismissal without Prejudice, Plaintiff’s claims are hereby DISMISSED

WITHOUT PREJUDICE. The parties shall bear their own fees and costs.

       IT IS SO ORDERED.

       Dated this 16th day of April, 2021.




                                             __________________________________
                                             UNITED STATES DISTRICT JUDGE
                                             KEA W. RIGGS
